Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,369,198. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are fully encompassed by claims 1-10 of the referenced patent.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al (CN 110425815A).  Fan discloses a storage shelf assembly comprising all the claimed features of applicant’s invention as illustrated below.

    PNG
    media_image1.png
    835
    1382
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    956
    1275
    media_image2.png
    Greyscale



Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wollar (US Patent no. 4936530). Wollar discloses an attachment assembly (10, figures 1 and 4), comprising: a support bracket (12, figures 1 and 4) that comprises: a shank (18, figure 4); a floor (22) coupled to the shank; and a tang (34) coupled to the floor (22); and a clamp feature (14) that is coupled to the support bracket and comprises: a first portion (14) coupled to the shank (18) of the support bracket and extending along the shank; a second portion (27) coupled to the first portion (14) and extending away from the shank; and a third portion (31 or 33) coupled to the second portion (27) and extending generally toward the tang (34) of the support bracket (12).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 110425815A) in view of Liu (US Patent no. 10806257).  Regarding claims 1 and 19,  Fan discloses a storage shelf assembly for suspending from a structure comprising all the claimed features of applicant’s invention as discussed above except for wherein the platform support frame comprises: a first side member having an upper wall, a lower wall opposite the upper wall, and a connecting wall extending between the upper and lower walls to define a first channel; a second side member having an upper wall, a lower wall opposite the upper wall, and a connecting wall extending between the upper and lower walls to define a second channel, wherein the second side member is positioned opposite the first side member, such that the second channel generally faces the first channel; and a plurality of cross members that extend between the first and second side members and are received within the first and second channels, wherein the at least one panel is configured to be supported by the plurality of cross members, and the first attachment assembly is coupled to the first side member.  
Liu discloses a storage shelf assembly for suspending from a structure (the floor support surface), comprising: a platform comprising at least one panel (3, figures 1 and 2); 18a platform support frame (2) configured to support the at least one panel (3), the platform support frame comprising: a first side member (21, figures 1 and 4) having an upper wall (215, figure 4), a lower wall (216) opposite the upper wall, and a connecting wall (217, figure 4) extending between the upper and lower walls to define a first channel (212, figure 4); a second side member (the other 21, figures 1 and 2) having an upper wall, a lower wall opposite the upper wall, and a connecting wall extending between the upper and lower walls to define a second channel (212, figure 4), wherein the second side member is positioned opposite the first side member (figure 1), such that the second channel generally faces the first channel (figures 1 and 2); and a plurality of cross members (22, figures 2 and 4) that extend between the first and second side members (21) and are received within the first and second channels, wherein at least one of the plurality of cross members (22) includes a first rail (22, figure 4), comprising: a bottom wall; a top wall opposite the bottom wall; a first side wall extending between the top and bottom walls; and a second side wall extending between the top and bottom walls opposite the first side wall, wherein the first and second side walls are generally parallel to each other and extend from the top wall to the bottom wall about a first distance, the top and bottom walls are generally perpendicular to the first and second side walls and extend from the first side wall to the second side wall about a second distance that is lesser than the first distance, and wherein the first rail is received within the first channel defined by the first side member, such that the top wall is generally parallel to the upper wall and the bottom wall is generally parallel to the lower wall; and a plurality of uprights (11 and 12, figure 1) that extend between the platform support frame (2) and the structure (the floor surface).  It would have been obvious to one of ordinary skilled in the art to have modify the shelf support frame and panel of Fan such that wherein the platform support frame comprises: a first side member having an upper wall, a lower wall opposite the upper wall, and a connecting wall extending between the upper and lower walls to define a first channel; a second side member having an upper wall, a lower wall opposite the upper wall, and a connecting wall extending between the upper and lower walls to define a second channel, wherein the second side member is positioned opposite the first side member, such that the second channel generally faces the first channel; and a plurality of cross members that extend between the first and second side members and are received within the first and second channels, wherein the at least one panel is configured to be supported by the plurality of cross members, and the first attachment assembly is coupled to the first side member to provide for a shelf assembly with reinforcement cross members as taught to be desirable by Liu. 
Regarding claim 2, the storage shelf assembly of claim 1, in the Fan and Liu combination above, Fan disclose wherein the second attachment assembly (not shown due to angle of drawing but mounted on the second upright illustrated below)  is coupled to the second side member.  

    PNG
    media_image3.png
    872
    1472
    media_image3.png
    Greyscale

Regarding claim 3, the storage shelf assembly of claim 1, in the Fan and Liu combination above, Fan discloses further comprising: a second upright (see illustration above) coupled to the second structure and the platform support frame via the second attachment assembly (not shown due to angle of drawing but mounted on the second upright illustrated above)  , the second upright being configured to suspend the platform support frame from the second structure, wherein the second attachment assembly is coupled to the second structure via the second upright (see illustration above).  
Regarding claim 4, the storage shelf assembly of claim 1, in the Fan and Liu combination above, Fan discloses wherein the first portion is coupled to the second portion by a generally arcuate first corner (see illustration below).  

    PNG
    media_image4.png
    413
    771
    media_image4.png
    Greyscale

Regarding claim 5. the storage shelf assembly of claim 4, in the Fan and Liu combination above, Fan discloses wherein the first portion is generally perpendicular to the second portion and generally parallel to the third portion (see illustration above) .  
Regarding claim 6, the storage shelf assembly of claim 5, in the Fan and Liu combination above, Fan discloses wherein the second portion (see illustration below) is in a spaced relationship with the upper wall of the first side member.  

    PNG
    media_image5.png
    488
    1125
    media_image5.png
    Greyscale

 	Regarding claim 7,  the storage shelf assembly of claim 1, in the Fan and Liu combination above, Fan discloses wherein at least a portion of the at least one panel of the platform (illustration below) is positioned between the clamp feature and the upper wall of the first side member.  

    PNG
    media_image6.png
    684
    1237
    media_image6.png
    Greyscale


Regarding claim 8, the storage shelf assembly of claim 1, in the Fan and Liu combination above, Liu teaches wherein the at least one panel (3, figure 2) of the platform extends in a lengthwise direction generally parallel to the first and second side members (21, figure 2) a first distance, and the at least one panel extends in a widthwise direction generally parallel to at least one of the plurality of cross members (22, figure 2) a second distance, wherein the first distance (lengthwise direction of panel 3, figure 2) is greater than the second distance (widthwise direction of panel 3, figure 2).  It would have been obvious to one of ordinary skilled in the art to have modify the shelf arrangement of Fan such that the at least one panel of the platform extends in a lengthwise direction generally parallel to the first and second side members a first distance, and the at least one panel extends in a widthwise direction generally parallel to at least one of the plurality of cross members a second distance, wherein the first distance is greater than the second distance for a shelf of a rectangular shape as taught to be desirable by Liu.
Regarding claim 10, the storage shelf assembly of claim 1, in the Fan and Liu combination above, Liu teaches wherein at least one of the plurality of cross members (22, figure 2) comprises: a first rail having a bottom wall, a top wall opposite the bottom wall, a first side wall extending between the top and bottom walls, and a second side wall extending between the top and bottom walls opposite the first side wall, wherein the first and second side walls are generally parallel to each other and extend from the top wall to the bottom wall about a first distance, wherein the top and bottom walls are generally perpendicular to the first and second side walls and extend from the first side wall to the second side wall about a second distance that is lesser than the first distance, and wherein the first rail is received within the first channel 18defined by the first side member, such that the top wall is generally parallel to the upper wall and the bottom wall is generally parallel to the lower wall (see illustration below).

    PNG
    media_image7.png
    761
    1109
    media_image7.png
    Greyscale
  
Regarding claim 15, the storage shelf assembly of claim 1, in the Fan and Liu combination above, Liu teaches wherein the plurality of cross members comprises four cross members (22, figure 2), wherein the at least one panel (3) contacts each of the four cross members (figure 1).  
Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 110425815A) in view of Liu (US Patent no. 10806257) as applied to claims 1 and 10 above, and further in view of Garcia (US Patent no. 10320164).  Fan and Liu combined discloses a storage shelf assembly for suspending from a structure comprising all the claimed features of applicant’s invention as discussed above.
Regarding claim 11,  Fan and Liu combined does not disclose the wherein the at least one cross member further comprises: 19a second rail configured to be received within the second channel of the second side member; and a bridge feature coupled to the first and second [rails (see discussion in the 112 rejection above).  
Garcia teaches in a shelf assembly of providing cross members (1220 and 1222, figure 12A) comprising first rail (1220) and second rail (1222) wherein a bridge feature (1204, figure 12A) defines a bridge channel (1218) configured to receive the top wall, the bottom wall, and at least one of the first and second side walls of the first rail (1220 or 1222, figure 12A) therein to extend the length of the cross member. It would have been obvious to one of ordinary skilled in the art to have modify the cross member of Fan and Liu combined such that a second rail is provided with a bridge feature coupled to the first and second rails to extend the length of the first rail as taught to be desirable by Garcia.
Regarding claim 12, in the combination of Fan, Liu and Garcia,  Garcia teaches wherein the bridge feature (1204, figure 12A) defines a bridge channel (1218) configured to receive the top wall, the bottom wall, and at least one of the first and second side walls of the first rail (1220 or 1222, figure 12A) therein.
Regarding claim 14, Fan, Liu and Garcia combined does not disclose wherein a length of the first rail is about 48 inches.  It would have been an obvious matter of design choice to have chosen the length of the first rail at about 48 inches since applicant has not stated that such specific length solves the stated problem or is of any criticality. Moreover, other length would perform as well.
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 110425815A) in view of Liu (US Patent no. 10806257) as applied to claims 1, 8, and 10 above, and further in view of Baez (US Patent no. 7543538). Fan and Liu combined discloses a storage shelf assembly for suspending from a structure comprising all the claimed features of applicant’s invention as discussed above except for the first side member extends a first direction along a length of the first side member, and the at least one cross member extends a second direction along a length of the at least one cross member, wherein the first and second directions are generally perpendicular to each other, and the length of the at least one cross member is greater than the length of the first side member.
Baez disclose wherein the first side member (1507, figure 15B) extends a first direction along a length of the first side member, and the at least one cross member (see illustration below) extends a second direction along a length of the at least one cross member, wherein the first and second directions are generally perpendicular to each other, and the length of the at least one cross member (see illustration below) is greater than the length of the first side member (1507).  

    PNG
    media_image8.png
    850
    1269
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art to have modify the shelf of Fan and Liu combined such that the first side member extends a first direction along a length of the first side member, and the at least one cross member extends a second direction along a length of the at least one cross member, wherein the first and second directions are generally perpendicular to each other, and the length of the at least one cross member is greater than the length of the first side member to provide lengthwise reinforcement to the panel as taught to be desirable by Baez.
Regarding claim 13, in the Fan, Liu, and Baez combination above, Baez shows the first rail (120, see illustration above) is perpendicular to and about equal in length to the first side member (1507, figure 15B). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (CN 110425815A) in view of Liu (US Patent no. 10806257) as applied to claims 1 and 10 above, and further in view of Vandenham et al (US Patent no. 10897992).  Fan and Liu combined discloses a storage shelf assembly for suspending from a structure comprising all the claimed features of applicant’s invention as discussed above except for the panel includes six wire grid panels.  .Vandenham teaches the plurality of wire grid panels (end racks 214 and 221, and middle racks 223 figure 20) can be any desired number of panels including “middle rack 223 can be two, three, four, five or any number of middle racks” (column 15, lines 24-30). In other words, Vandenham discloses the end racks/wire grid panels of the end racks/wire grid panels (214, 221) plus the middle racks 223 can equate to six wire grid panels.     It would have been obvious to one of ordinary skilled in the art to have modify the panel of Fan and Liu combined such that six are provided to have a greater degree of adjustment in the platform surface as taught by Vandenham.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate storage shelf assembly of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc